Citation Nr: 0005218	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for a left knee disorder. 

2. Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from January 1951 to January 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection 
for left and right knee residuals of in-service injuries.  


FINDINGS OF FACT

1. By decision dated in June 1971, the RO denied service 
connection for a left knee disorder.  The appellant was 
properly notified of that decision, and he did not perfect 
a timely appeal.

2. The evidence received subsequent to the June 1971 RO 
decision, for the claim for service connection for a left 
knee disorder, is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the appellant's claim.  

3. The veteran's treating physician noted diagnosis of severe 
bilateral knee degenerative joint disease with subsequent 
bilateral total knee replacement.

4. The veteran reported swelling in his knees in 1967 for one 
year following a survival training exercise.  

5. The veteran's treating physician stated that the veteran's 
current bilateral knee disability was a result of the 
injury suffered during the training exercise during 
service. 



CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for a left knee 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991), 
38 C.F.R. § 3.156(a) (1999).

2. The claim of entitlement to service connection for 
bilateral knee disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

A service medical examination in September 1952 noted a one-
inch scar of the right knee due to a childhood accident.  In 
August 1957, the veteran reported recurrent discomfort of the 
left knee of one week's duration.  An injury to the left knee 
in 1952 was noted at that time.  A diagnosis of left knee 
sprain was provided.  In February 1958, the veteran was 
involved in an auto accident, striking his knees on the 
dashboard.  No diagnosis was noted at that time.  In January 
1967, the veteran reported swelling in the lateral aspect of 
the popliteal space of the right leg.  In December 1967, the 
veteran was treated for a swollen left leg, laterally and 
inferior to the knee, with no pain but increased swelling on 
activity.  X-ray examination was negative.  Annual physical 
examinations were conducted, beginning in 1957, due to the 
veteran's flight status, but no notation of knee pain 
or pathology was reported.  The veteran's retirement physical 
examination in September 1970 noted no abnormalities of the 
knees.  The examination did note that the veteran had painful 
joints and foot trouble secondary to gout since 1965, which 
was controlled by medication.  

The veteran filed an initial claim for VA benefits for a left 
knee problem in February 1971.  

A VA examination was conducted in April 1971.  The veteran 
reported no trouble with the left knee at that time.  He 
stated that in 1967 he was in a confined box for 15 to 30 
minutes, and when he got out, he was unable to stand.  He 
reported that he developed a swelling over the lateral aspect 
of his left knee, which was painful.  He noted that the 
swelling gradually subsided and had not been present during 
the previous two years.  Physical examination revealed no 
swelling, tenderness, deformity, limitation of motion, or 
abnormal motions of the left knee joint.  X-ray examination 
of the left knee was normal.  The examiner provided a 
diagnosis of residuals of injury or disease of the left knee 
with no objective clinical findings at that time.  

By rating decision in June 1971, the RO denied service 
connection for a left knee condition as no disability was 
found on the last examination.  The veteran was notified of 
this decision under cover letter dated in July 1971.  The RO 
decision is final as to evidence of record at the time.  38 
U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 (1969) (38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1103 (1999)).  

The veteran filed a request to reopen his claim for service 
connection for a left knee disorder in December 1995.  The 
evidence, submitted since the final RO decision in June 1971, 
includes statements from the veteran, private treatment 
records, and a VA examination.

A VA examination was conducted in September 1982.  Physical 
examination revealed no tenderness of the lower extremities.  
X-ray examination of both knees was normal.  The examiner 
provided a diagnosis of history of gout arthritis of both 
knees.  

Private treatment records, dated in November 1990, from 
D.H.D., M.D., on referral for degenerative joint disease of 
both knees, note complaints of pain, stiffness, swelling, and 
crepitation of the knees.  The veteran reported that he was 
confined to a small box for 30 minutes during service and his 
knees became very sore.  Dr. D.H.D. provided diagnoses of 
severe bilateral knee degenerative joint disease, left 
greater than right, genu varus, and decreased range of 
motion.  

The veteran was hospitalized in April 1992 with complaints of 
bilateral knee pain, right greater than left.  A right total 
knee replacement was performed.  Dr. D.H.D. reported that he 
first evaluated the veteran in November 1990.  Dr. D.H.D. 
noted that the veteran had been under medical management for 
knee arthritis for eight years, and had been seen at Norton 
Air Force Base Dispensary for many years for treatment of 
severe bilateral arthritis with genu varus.  Physical 
examination showed bilateral genu varus of approximately 10 
to 8 degrees, effusion, fixed flexion contracture of 15 
degrees bilaterally with further flexion to 90 degrees.  
Dr. D.H.D. reported an impression of osteoarthritis of both 
knees, right greater than left.  The veteran was again 
hospitalized in October 1992 for left total knee 
arthroplasty.  

In a statement, received in December 1995, the veteran stated 
that he injured both knees during survival training while on 
active duty.  He reported that he was forced into a crouched 
position in a very small "box".  He noted excruciating pain 
during this exercise and was treated for the injuries at that 
time.  The veteran stated that he did not opt for 
hospitalization at that time, as he wished to maintain his 
flying status.  He reported that his knees continued to 
bother him for another year or more.  The veteran noted that 
he had both knees replaced in 1991 and 1992.  

By letter, received in May 1996, Dr. D.H.D. stated that he 
had treated the veteran since November 1990, originally for 
extremely bad pain in both knees, which was unresponsive to 
medication.  The veteran provided a history of soreness in 
the knees for approximately one year during service following 
a simulated prisoner of war (POW) experience, during which he 
was confined to a small box for approximately 30 minutes.  
The veteran further reported increased knee pain after five 
days of survival school and had off and on problems with both 
knees thereafter.  Dr. D.H.D. reported an initial diagnosis 
of end-stage severe arthritis of both knees, left slightly 
greater than right, and total knee replacements were 
performed on both knees in 1992.  Dr. D.H.D. stated that the 
veteran had good results from the bilateral total knees.  Dr. 
D.H.D. concluded that, based on the information regarding his 
service experience provided by the veteran, including the 
simulated POW experience and swelling and effusion of both 
knees of one year following that experience, a link between 
the veteran's arthritis and the service-connected activity 
existed.  


II. Analysis

New and Material Evidence for Left Knee Disorder

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Prior to the RO's denial of service connection for a left 
knee disorder in June 1971, the record contained no evidence 
of a current left knee disability.  The evidence submitted 
since the June 1971 decision includes private medical 
treatment and diagnosis of end-stage arthritis of the left 
knee with subsequent total left knee replacement.  Such 
evidence is both new, in that it not previously considered, 
and material, in that it goes to one of the elements 
necessary for submission of a well-grounded claim.  
Therefore, the Board finds that the veteran has submitted 
sufficient evidence to warrant reopening of his claim for 
service connection for a left knee disability.

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  


Service Connection for a Bilateral Knee Disorder

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Alternatively, the second and third elements may be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by:  a) Evidence that a 
condition was "noted" during service or during an 
applicable presumption period; b) Evidence showing post-
service continuity of symptomatology; and c) Medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

As noted above, the veteran has submitted evidence of current 
bilateral knee disabilities.  Dr. D.H.D. reported treatment 
of the veteran for end-stage arthritis of both knees with 
subsequent total knee replacements.

Although the specific incident noted by the veteran is not 
reported in the service medical records, swelling of the 
right knee was noted in January 1967 and swelling of the left 
knee was noted in December 1967, approximately the time 
during which the veteran reported injury to his knees 
following a simulated POW training exercise.  

Dr. D.H.D., based on the veteran's reports of injury during 
service, including swelling and effusion for one year, 
concluded that the veteran's arthritis was a result of the 
veteran's service-connected activity.  

Based on the service medical records, veteran's statements, 
and the opinion of Dr. D.H.D., the Board finds that the 
veteran's claim for service connection for a bilateral knee 
disability is well grounded.  38 U.S.C.A. §5107(a) (West 
1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1998).  The representative 
has requested that further effort be made to obtain the 
veteran's post-service treatment at military facilities.  The 
most recent VA examination of record was conducted in 
September 1982, prior to the veteran's diagnosis of arthritis 
and subsequent bilateral total knee replacement.  The Board 
finds that further development is necessary to meet the duty 
to assist and such development is ordered in the remand 
portion of this decision.


ORDER

The application to reopen the claim of service connection for 
a left knee disorder is granted.

The claim of entitlement to service connection for bilateral 
knee disorder is well grounded.  To this extent, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for 
bilateral knee disorder is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1. The RO should request that the veteran 
identify all medical care providers who 
have treated him for his bilateral knee 
disorder since his retirement from 
service.  After securing the necessary 
release, the RO should obtain these 
records.  The RO should make an 
additional attempt to obtain the records 
of treatment at military facilities 
following the veteran's retirement.  If 
these records have been retired from the 
facility of treatment, the RO should 
determine where the files were archived 
and request them from that facility.  

2. Following completion of the above 
development to the extent possible, the 
RO should arrange for an examination of 
the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of the 
veteran's bilateral knee disorder.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
perform any testing necessary to provide 
an assessment of the veteran's condition.  
The examiner should express an opinion as 
to whether the veteran's current 
bilateral knee disorder is due to or was 
aggravated by any incident of service.  
The examiner should specifically address 
any relation of the current knee disorder 
to the reports of knee swelling and pain 
during service, as recorded in the 
service medical records.  

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should then adjudicate the claim 
for service connection for a bilateral 
knee disorder.  If the claim remains 
denied, the veteran should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
fully cites any applicable legal 
provisions not previously provided, and 
reflects detailed reasons and bases for 
the decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals





 



